JIL wD

Case 1:17-cr-00337-RJS Document 230 Filed 05/10/19, Pages ——=—=~S
i| bh Aa LY

|| DOCUMENT

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

No. 17-cr-337 (RJS)

ORDER
RAHEEM J. BRENNERMAN,

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

On December 6, 2017, a jury found Defendant Raheem Brennerman guilty of (1) conspiracy
to commit bank and wire fraud, (2) bank fraud, (3) wire fraud, and (4) visa fraud. (Doc. No. 89.)
On November 19, 2018, the Court sentenced Defendant to a term of 144 months’ imprisonment
(Doc. No. 203), and on February 12, 2019, the Court ordered him to pay restitution in the amount of
$5,264,176.19 (Doc. No. 223).

Now before the Court are Defendant’s pro se letters dated March 18, 2019 and received on
March 26, 2019 (Doc. No. 225); dated April 11, 2019 and received on April 15, 2019 (Doc. Nos.
226, 227); dated April 10, 2019 and received on April 16, 2019 (Doc. No. 228); and dated April 29,
2019 and received on May 6, 2019 (Doc. No. 229) (“which substitutes the submissions at Doc. Nos.
225, 226, 227” (Doc. No. 229 at 1)). In sum, Defendant alleges prosecutorial misconduct and seeks
(1) relief from the judgment of conviction and sentence entered in this case; (2) relief from the
judgment of conviction and sentence entered in the criminal contempt case before Judge Kaplan,
No. 17-cr-155 (LAK); and (3) other miscellaneous forms of relief. (Doc. Nos. 228, 229 at 1, 3.)

For the reasons that follow, Defendant’s requests are denied.

|| ELECTRONICALLY FILED

11

|

|
|
}

I
Case 1:17-cr-00337-RJS Document 230 Filed 05/10/19 Page 2 of 5

]. RELIEF FROM CONVICTION AND SENTENCE IN THIS CASE

Defendant argues that the Court should reconsider or alter the judgment in this case under
Federal Rules of Civil Procedure 59(e) and 60(b)(6). (Doc. No. 229 at 9, 15.) Because this is a
criminal case, however, neither rule is applicable. See United States v. Munson, No. 06-cr-143
(JGK), 2019 WL 188493, at *1 (S.D.N.Y. Jan. 14, 2019); United States v. Oleksowicz, No. 13-cr-
003 (ER), 2017 WL 729724, at *2 (S.D.N.Y. Feb. 24, 2017), appeal dismissed, No. 17-1756, 2017
WL 5953417 (2d Cir. Nov. 9, 2017). Nevertheless, the Court construes Defendant’s pro se
submissions liberally as setting forth (1) a motion for new trial pursuant to Federal Rule of Criminal
Procedure 33, and (2) a motion to vacate, set aside, or correct the sentence pursuant to 28 U.S.C.
§ 2255. See, e.g., United States v. Ramos, No. 03-cr-724 (LAP), 2015 WL 8526247, at *2
(S.D.N-Y. Oct.:8, 2015),

With respect to a motion for new trial pursuant to Rule 33, Defendant’s letters are untimely.
Where, as here, a motion for new trial is not based on newly discovered evidence, such a motion
must be filed within 14 days of the verdict. See Fed. R. Crim. P. 33(b). Defendant mailed his letter
dated March 18, 2019 approximately 15 months after the expiration of that 14-day period. Thus, to
the extent Defendant moves for relief under Rule 33, the motion is time barred and must be denied.

With respect to a motion for relief pursuant to 28 U.S.C. § 2255, Defendant’s letter is
premature in light of his pending direct appeals. “Although there is no jurisdictional bar to
adjudicating a § 2255 motion while the direct appeal is pending, a § 2255 motion filed before the
movant has exhausted a direct appeal is generally considered premature.” Rivera v. United States,
No. 13-cr-424-1 (KMW), 2016 WL 9022576, at *1 (S.D.N.Y. Aug. 24, 2016) (collecting cases); see
also, e.g., Nuey v. United States, No. 06-cv4367 (AKH), 2007 WL 465214, at *1 (S.D.N.Y. Feb. 9,

2007) (“[A]bsent extraordinary circumstances, a district court will not entertain a petition for habeas
Case 1:17-cr-00337-RJS Document 230 Filed 05/10/19 Page 3 of 5

corpus pursuant to 28 U.S.C. § 2255 during the pendency of the direct appeal.” (internal quotation
marks omitted)). Defendant has filed two notices of appeal in this case that are currently pending
before the Second Circuit. (See Doc. No. 204, 224.) Accordingly, to the extent Defendant’s motion
can be construed as a request for relief pursuant to Section 2255, such a motion is denied as
premature without prejudice to refiling after the resolution of Defendants’ direct appeals.
II. RELIEF FROM CONVICTION AND SENTENCE IN 17-CR-155

Defendant requests relief from the judgment of conviction and sentence entered in the
separate criminal contempt case before Judge Kaplan. The Court again construes Defendant’s
submissions liberally as a motion for new trial or a request for relief under Section 2255. The
Court, however, has no authority to grant Defendant a new trial in a case pending before a different
judge. Similarly, the Court declines to entertain a request for Section 2255 relief from the sentence
imposed by Judge Kaplan, who is best equipped to examine it. Cf Papadakis v. Warden of Metro.
Corr. Ctr., 822 F.2d 240, 245 (2d Cir. 1987) (explaining that a different judge sitting in the same
court as the sentencing judge may consider a request for Section 2255 relief if requiring the
sentencing judge to consider the request “might unnecessarily complicate and delay adjudication of
a petitioner’s substantial mainstream claims”). Moreover, the Court would lack jurisdiction to
consider such a request for relief in any event, because Defendant recently filed a similar request
before Judge Kaplan, who denied it on the merits, see United States v. Brennerman, No. 17-cr-155
(LAK) (S.D.N.Y. Apr. 29, 2019), ECF Nos. 187-88, thus rendering the present request an
uncertified “second or successive” petition, 28 U.S.C. § 2255(h); Poindexter v. Nash, 333 F.3d 372,
382-83 (2d Cir. 2003). Accordingly, Defendant’s request for relief from the judgment in his

criminal contempt case is denied.
Case 1:17-cr-00337-RJS Document 230 Filed 05/10/19 Page 4 of5

III. MISCELLANEOUS REQUESTS

Defendant also (1) requests copies of the docket sheet in this case and the transcript of the
sentencing proceeding held on November 19, 2018 (Doc. Nos. 226, 228), and (2) seeks to initiate a
grievance against the prosecutors in this case pursuant to the Local Rules and the New York State
Rules of Professional Conduct (Doc. No. 229 at 1). These requests, however, were directed to the
Clerk of Court and Chief Judge McMahon, respectively — not to this Court. Furthermore, to the
extent Defendant seeks such relief from this Court, Defendant’s requests are denied.

With respect to Defendant’s request for copies of the docket sheet and sentencing transcript,
the Court notes that Defendant is represented by CJA counsel in his appeals. See United States v.
Brennerman, 18-3546 (2d Cir. Apr. 24, 2019), ECF No. 87. Thus, requests to approve or waive fees
in connection with transcripts and other materials for purposes of appeal should be made through
counsel to the Court of Appeals. The Court has not received any request to approve or waive
transcript fees with respect to district court proceedings, and finds no basis to do so at this time. See
28 U.S.C. § 753(f).

With respect to Defendant’s request to file a grievance against the prosecutors, the Local
Rules provide that all complaints “alleging any ground for discipline . . . shall be directed to the
Chief Judge.” Local Rule Civil Rule 1.5(d)(3); Local Criminal Rule 1.1. Defendant has in fact
mailed his complaint to Chief Judge McMahon. (Doc. No. 229 at 1.) Thus, to the extent Defendant
also requests that this Court initiate a grievance, the request contravenes the Local Rules and is
moot.

IV. CONCLUSION
For the reasons stated above, IT IS HEREBY ORDERED THAT Defendant’s motion for a

new trial in this case pursuant to Rule 33 is DENIED with prejudice as untimely, and Defendant’s
Case 1:17-cr-00337-RJS Document 230 Filed 05/10/19 Page 5of5

motion for relief from the judgment in this case pursuant to Section 2255 is DENIED without
prejudice to renewal following the resolution of his direct appeals. IT IS FURTHER ORDERED
THAT Defendant’s motion for a new trial or Section 2255 relief with respect to the criminal case
pending before Judge Kaplan is DENIED with prejudice. IT IS FURTHER ORDERED THAT
Defendant’s request to file a grievance against the prosecutors in this case is DENIED. IT IS
FURTHER ORDERED THAT Defendant’s request for copies of the docket sheet and sentencing
transcript are DENIED. Because Defendant’s Section 2255 motions make no substantial showing
of a denial of a constitutional right, a certificate of appealability will not issue. See 28 U.S.C. §
2253. The Court certifies that any appeal from this order would not be taken in good faith and
therefore in forma pauperis status is denied for the purpose of an appeal. See 28 U.S.C.
§ 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 444-45 (1962).
The Clerk of Court is respectfully directed to mail a copy of this order to Defendant.

SO ORDERED.

Dated: May 10, 2019
New York, New York
RICHARD J. SULLIVAN

UNITED STATES CIRCUIT JUDGE
Sitting by Designation

 
